El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
Este caso plantea un aspecto de la transición entre la Ley de Personal de 1947, Ley Núm. 345 de 12 de mayo, y la nueva Ley de Personal, la Núm. 5 de 14 de octubre de 1975: si un empleado regular de una agencia totalmente comprendida dentro del Servicio Exento bajo la Ley de 1947 que fue ascendido como empleado regular a un puesto en el cual prestaba servicios directamente al jefe de la *2agencia, tiene derecho, al entrar en vigor la nueva Ley de 1975 y convertirse el puesto que tenía en uno de confianza, a ser reubicado en un puesto de carrera reteniendo el sueldo del puesto anterior.
El 13 de junio de 1973 la recurrida Belén Fidalgo Colón comenzó a trabajar en la Administración del Derecho al Trabajo (A.D.T.) como Técnico de Planificación V. Con-forme la ley especial que creó la A.D.T., Ley Núm. 115 de 21 de junio de 1968, todo el personal de dicha agencia per-tenecía al Servicio Exento comprendido bajo la Ley de Personal de 1947, pero estaba protegido por los principios del sistema de mérito. (1)
Estando devengando un sueldo de $940 mensuales como empleada regular, el 16 de septiembre de 1975 la recu-rrida fue seleccionada para ocupar, mediante ascenso sin oposición, el puesto de Ayudante Especial I con un sueldo de $1,250. Como incumbente de este puesto debía asesorar y prestar servicios directamente a la Administradora de A.D.T. Varias semanas después, en 14 de octubre, se aprobó la nueva Ley de Personal de 1975, la que entró en vigor en 14 de octubre de 1976, Sec. 10.7. El Art. 9 de dicha ley convirtió el puesto de Ayudante Especial I que ocupaba la recurrida en uno de confianza bajo el nuevo sis-tema de clasificación de personal. (2) Surge de las determi-*3naciones de hecho del Oficial Examinador designado por la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) que, transcurrido el año de período probatorio, se cambió el nombramiento de la recurrida como Ayudante Especial I de “exento-probatorio” a “exento-regular”. A pesar de que el año se cumplió en 15 de sep-tiembre de 1976, la fecha de cambio que aparece en el Informe de dicho Oficial Examinador es la de 15 de diciembre de 1976. El 29 de diciembre de 1976 a solicitud de la propia recurrida se le reubicó como Especialista en Planificación, un puesto de carrera con un sueldo de $1,281. El 31 de octubre de 1977 la nueva Administradora de A.D.T. anuló esta reubicación al puesto de Especialista en Planificación, por haberse hecho en violación de la prohibición contra transacciones de personal en los perío-dos pre y post-eleccionarios dispuesta por la See. 4.7 de la Ley de Personal de 1975. (3) En consecuencia se ordenó la *4reinstalación de la recurrida a un puesto de carrera como Técnico de Planificación con un sueldo de $998, puesto como el que ocupaba la recurrida antes de ser ascendida a Ayudante .Especial I.
La empleada recurrida instó apelación ante la Junta de Apelaciones la que determinó que la recurrida tenía dere-cho a recibir un sueldo igual al que recibía como Ayudante Especial I por haber estado ocupando dicho puesto como empleada regular bajo la Ley de 1947. Determinó, además, que tenía derecho a recibir el diferencial correspondiente entre el sueldo de Ayudante Especial I y el de Técnico de Planificación. A.D.T. acudió en revisión ante el Tribunal Superior el cual confirmó la decisión de la Junta de Apela-ciones. A.D.T. recurre ante nos.
La contención principal de la agencia peticionaria es que bajo las disposiciones de la Ley de 1947 y de la ley que creó a A.D.T., 29 L.P.R.A. see. 1108, ante, el puesto de Ayudante Especial I que ocupaba la recurrida antes de la reubicación anulada no podía ser clasificado como regular porque siendo de aplicación los principios del sistema de mérito y tratándose de un puesto en que se prestaban ser-vicios directamente al jefe de la agencia, la autoridad nominadora debía tener entera libertad para nombrar y remover al incumbente, y que, por lo tanto, la recurrida no tiene derecho a retener el sueldo que ganaba en dicho puesto de Ayudante Especial I. Por fundamentos distintos a los invocados por la agencia peticionaria estimamos que la recurrida no debe prevalecer.
Según se ha explicado precedentemente, antes de entrar en vigor la nueva Ley de Personal, la recurrida ocupaba un puesto en el Servicio Exento estando sus derechos regi-dos por el reglamento de A.D.T. entonces vigente, Regla-*5mentó de Personal Exento de la Administración del Dere-cho al Trabajo. Dicho reglamento definía el concepto de nombramiento regular en los siguientes términos:
3) Clases de Nombramiento
A) Nombramiento Regular
Se extenderá a empleados probatorios debidamente califi-cados que hayan aprobado el período probatorio. Este nom-bramiento sigue en vigor mientras el empleado rinda una labor satisfactoria y mientras sean necesarios sus servicios. Art. V, Sec. 5, pág. 13. (4)
Debemos distinguir entre el concepto de empleado con nombramiento regular adoptado en el reglamento de A.D.T. bajo la anterior ley, y el de empleado de carrera creado por la nueva Ley de Personal de 1975. Tales empleados regulares de la agencia peticionaria no se con-virtieron automáticamente en empleados de carrera bajo la nueva ley. Los empleados regulares de la A.D.T. pasaron a ser empleados de carrera unos y de confianza otros al aprobarse la nueva ley. (5)
En consecuencia, la clasificación de la recurrida como empleada regular en el puesto de Ayudante Especial I no le daba derechos de permanencia equivalentes a los que la Ley de Personal de 1975 concedió a los empleados de ca-rrera, y dicho nombramiento no violentó los principios del sistema de mérito.
En vista de que el nombramiento como empleada regular en el puesto de Ayudante Especial I no le daba a la recurrida derecho, a continuar en el puesto como si fuera una empleada de carrera al entrar en vigor la nueva Ley de Personal de 1975, debemos examinar qué expectativas legales tenía la recurrida sobre su empleo, puesto y sueldo.
Cuando la recurrida comenzó a trabajar en la Adminis-tración del Derecho al Trabajo como Técnico de Planifi-*6cación V en 1973, adquirió una expectativa de permanen-cia como empleada de A.D.T. al amparo del Reglamento de Personal de la agencia (6) y el sistema de mérito que en él se expone. Aunque el puesto de Ayudante Especial I al que fue luego ascendida conllevaba responder y asesorar directamente al jefe de la agencia por lo que de acuerdo al sistema de mérito la autoridad nominadora tenía entera libertad para seleccionar y remover a los incumbentes de dicho puesto, la recurrida no perdió sus expectativas de permanencia cuando aceptó el ascenso. Ni en la Ley de Personal de 1947 entonces vigente, ni en el Reglamento de A.D.T. se establecía o se advertía que la aceptación del cargo de Ayudante Especial I conllevaba renunciar a los derechos de permanencia que la recurrida había adquirido en su puesto de Técnico de Planificación V.
Al convertirse el puesto de Ayudante Especial I en uno de confianza bajo la nueva Ley de Personal, la recurrida mantuvo sus derechos de permanencia. El Art. 9 de dicha ley, 3 L.P.R.A. see. 1421, dispone:
(9) Los empleados que a la vigencia de esta ley estén pres-tando servicios en el Gobierno Estatal en puestos compren-didos en el Servicio por Oposición, el Servicio sin Oposición o el Servicio Exento, conforme a las disposiciones de la Ley núm. 345 de 12 de mayo de 1947, según enmendada, o de leyes especiales, o en los Gobiernos Municipales, conservarán todos los derechos adquiridos, conforme a las leyes, normas y reglamentos que les sean aplicables siempre que los mismos no sean incompatibles con las disposiciones de este Capítulo, y estarán sujetos a los mismos deberes y obligaciones. (Énfa-sis suplido.)
Por otro lado el Reglamento de Personal: Áreas Esen-ciales del Principio de Mérito, señala en su See. 5.5 (7) que “[s]i a un empleado de carrera con status regular se le *7nombra en un puesto de confianza, del cual sea removido posteriormente, tendrá derecho a ser reinstalado en un puesto igual o similar al que ocupaba en el servicio de ca-rrera al momento en que pasó a ocupar el de confianza, preferiblemente en la misma agencia. . Aunque la ci-tada disposición no le es de aplicación por ser su vigencia posterior al momento en que la recurrida pasó a ocupar el puesto de Ayudante Especial I, por lo menos es indicativa de que la aplicación del sistema de mérito no implica que al aceptar el puesto de Ayudante Especial I, la recurrida perdiera sus expectativas de permanencia como empleada de A.D.T., sino que por el contrario dicho sistema de mérito es compatible con el derecho de la recurrida a retornar a un puesto igual o similar al de Técnico de Pla-nificación V al removérsele del puesto de Ayudante Especial I.
Sin embargo, al pasar a ocupar dicho puesto de Ayu-dante Especial I y adquirir posteriormente status regular, no adquirió expectativa legal alguna sobre ese puesto particular. Como ya hemos señalado, aun antes de ser clasifi-cado como un puesto de confianza por la nueva Ley de Personal de 1975, como el puesto conllevaba asesorar y prestar servicios directamente al jefe de la agencia, estaba sujeta a libre remoción conforme a los principios del sis-tema de mérito. (8) Por lo tanto, el Art. 9(9) de la Ley de Personal de 1975, ante, que solo garantiza a todos los empleados públicos los derechos adquiridos bajo el anterior estado de derecho, no opera para garantizarle a la recurrida el derecho a permanecer en dicho puesto y a mantener el sueldo que a él corresponde.
Cuando el puesto de Ayudante Especial I que ocupaba la recurrida se convirtió en uno de confianza, ésta tenía derecho a ser reubicada en un puesto de carrera similar al que ocupaba originalmente, pero dicha reubicación no podía hacerse en el período de moratoria. Así lo reconoció *8la Administradora de la agencia peticionaria cuando al anular la reubicación ilegal ordenó su reinstalación en un puesto de Técnico de Planificación. Pero no tenía derecho la recurrida a permanecer en el puesto de Ayudante Especial I, ni a retornar a dicho puesto una vez se anuló la reubicación ilegal. En consecuencia, resolvemos que la recurrida no tenía expectativa legal sobre el sueldo co-rrespondiente al puesto de Ayudante Especial I, y al proceder la reinstalación a un puesto similar al que ocu-paba originalmente, una vez anulada la reubicación ilegal, no tiene derecho a seguir devengando el sueldo de Ayu-dante Especial I.
En vista de los fundamentos expuestos, se revocará la sentencia recurrida, que confirmó la decisión de la Junta de Apelaciones que determinó el derecho de la empleada recurrida a recibir un sueldo igual al que recibía como Ayudante Especial I, y en su lugar se reconoce su derecho a recibir el sueldo de $998 que corresponde actualmente al puesto de Técnico de Planificación que ocupaba como empleada regular antes de ser designada Ayudante Especial I.
El Juez Presidente Señor Trías Monge no intervino.

 29 L.P.R.A. see. 1108:
“La Administración tendrá ... todos los derechos y poderes ... necesarios ... incluyendo, aunque sin limitación, los siguientes:
“(d) Nombrar y emplear personal, y contratar trabajadores, oficiales, agentes, empleados ... o técnicos y compensar esos servicios y fijar y pagar cua-lesquiera otros emolumentos. A excepción de lo dispuesto en la see. 1152 de este título [sobre empleados transferidos de otras agencias], todo el personal de la Administración estará clasificado en el Servicio Exento bajo la Ley de Personal. La Administración adoptará un reglamento interno de personal el cual deberá estar basado en los principios básicos del sistema de mérito.” (Énfasis suplido.)


 El Art. 9 de la Ley de 1975 (3 L.P.R.A. see. 1421) dice:
“(6) Los empleados que a la vigencia de esta ley estuvieren ocupando puestos en agencias, o subdivisiones de éstas que en su totalidad están comprendidas en el *3Servicio Exento a virtud de las disposiciones de la Ley núm. 345 de 12 de mayo de 1947, según enmendada, o de leyes especiales, las cuales pasen a ser Administra-dores Individuales a virtud de las disposiciones de la see. 1343 de este título [See. 5.3 de la Ley], serán empleados de carrera o de confianza conforme a los criterios establecidos en las sees. 1350, 1351 y 1352 de este título [Secs. 5.10, 5.11 y 5.12 de la Ley].”
La referida See. 5.3 de la ley convierte a la A.D.T. en administrador individual por ser una agencia que por ley especial estaba hasta entonces totalmente comprendida en el Servicio Exento.
Según la Sec. 5.10 son empleados de confianza aquellos “que intervienen o colaboran sustancialmente en la formulación de la política pública, que asesoran directamente o que prestan servicios directos al jefe de la agencia..
Véase, además, la See. 5.2 del Reglamento de Personal en las áreas esenciales al principio de mérito de la Administración del Derecho al Trabajo.


 3 L.P.R.A. see. 1337:
“A los fines de asegurar la fiel aplicación [del principio] de mérito en el ser-vicio público durante períodos pre y post eleccionarios, las autoridades deberán abstenerse de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados y cambios de categoría de empleados.
“Esta prohibición comprenderá el período de dos meses antes y dos meses después de la celebración de las Elecciones Generales en Puerto Rico. En el caso de los municipios se entenderá que la prohibición se extiende hasta el segundo lunes del mes de enero siguiente a dichas Elecciones Generales.
“Se podrá hacer excepción de esta prohibición por necesidades urgentes del *4servicio, previa la aprobación del Director, conforme a las normas que se esta-blezcan mediante reglamento.”
No está en controversia que la reubicación violó esta prohibición y que procedía la anulación.


 Las otras clases de nombramiento que definía el reglamento son: el tem-porero, de emergencia, por contrato, y por “servicio de trabajadores”.


 Art. 9 de la Ley de Personal, ante, escolio 2.


 Véanse específicamente la definición de empleado regular citada prece-dentemente y las disposiciones sobre cesantía y destitución en el Art. VI de dicho Reglamento.


 Manual de Reglamento de Personal, pág. 22.


 Véase Pierson Muller II v. Feijoó, 108 D.P.R. 261 (1978).